Citation Nr: 0101176	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-15 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1954 to April 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision denied service 
connection for torn rotator cuff of the bilateral arms, ear 
damage and ringing in the ears.  The Board has 
recharacterized the issue of service connection for torn 
rotator cuff of the bilateral arms as one for service 
connection for a bilateral shoulder disorder to more 
accurately reflect the veteran's claim.

Following a hearing in October 1998, a decision of a Hearing 
Officer in March 1999 granted service connection for 
bilateral hearing loss and tinnitus.  Therefore, the benefit 
sought on appeal to the Board, i.e., service connection for 
ear damage and ringing in the ears, was granted ending that 
appeal.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REMAND

The claim for service connection for a bilateral shoulder 
disorder has been denied by the RO as not well grounded.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
With regard to the notice requirements of the Veterans Claims 
Assistance Act of 2000, the Board specifically notes that in 
this case it does not appear that the veteran was notified of 
the evidence needed to substantiate his claim, of the 
evidence that the veteran needed to submit and that which 
would be obtained by VA, and of the one year time limit to 
submit evidence.  Therefore, for these and the following 
reasons, a remand is required.  

In this case, the veteran testified in his October 1998 
hearing that he injured his shoulders during a jeep accident 
in service, and reinjured them later when he fell off a cliff 
while on a fishing trip in 1971 following service.  Further, 
he testified that he did not seek any medical treatment for 
his shoulder following the jeep accident until after the 
injury in 1971.  Service medical records show an injury in 
February 1956 when the veteran was struck by a jeep; however, 
there is no notation of injury to the shoulder.  The medical 
record shows injury to the right eye, right maxilla and right 
upper groin.  The service medical records, including 
examination at separation are negative for any notation of 
injury to or treatment for a shoulder disorder.  
Nevertheless, the veteran has presented lay evidence of a 
current shoulder disability which he relates to the injury in 
service.  Therefore, an examination of the veteran's shoulder 
should be conducted and an opinion solicited from the 
examiner on the etiology of any such disorder.  

In his August 1997 claim for benefits, the veteran identified 
treatment for his rotator cuff from an orthopedic hospital in 
approximately 1990.  In his October 1998 hearing he 
identified treatment from an orthopedic hospital in Los 
Angeles beginning shortly after his injury in 1971.  It is 
unclear whether the veteran is referring to the same hospital 
as these records were never obtained.  The RO should contact 
the veteran and, after obtaining the necessary release, these 
records should be obtained and associated with the claims 
file. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following: 

1.  The RO should, with the assistance of 
the veteran, obtain a list containing the 
dates and places of all private and VA 
medical and/or hospital treatment related 
to his shoulder disorder which have not 
already been associated with the record.  
The Board is particularly interested in 
his reported treatment for rotator cuff 
injury from the hospital or hospitals 
identified by the veteran as an 
orthopedic hospital which may be located 
in Los Angeles.

2.  The RO should obtain from the veteran 
a properly executed authorization for the 
release of private medical records which 
should then be obtained and associated 
with the claims file.  The RO should 
obtain copies of all relevant VA records, 
if any. 

3.  The veteran should be scheduled for 
an examination of his shoulders.  The 
claims file should be made available to 
the examiner.  The examiner is 
specifically asked to examine the veteran 
and render an opinion on whether any 
shoulder disability is related to active 
service.

4.  The RO should readjudicate the 
veteran's claim for service connection 
for a bilateral shoulder disability.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


